UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 WALKME LTD.,                            :
                     Plaintiff,          :     18cv7654 (DLC)
                                         :
           -v-                           :    CORRECTED OPINION
                                         :        AND ORDER1
 PENDO.IO, INC.,                         :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

APPEARANCES

For the Plaintiff:
Leon Medzhibovsky
Matthew Ganas
DLA Piper LLP
1251 Avenue of the Americas
New York, New York 10020

For the Defendant:
Eric Hui-chieh Huang
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010

Claude M. Stern
Cameron D. Clawson
Quinn Emanuel Urquhart & Sullivan, LLP
555 Twin Dolphin Drive, Fifth Floor
Redwood Shores, California 94065

David Elihu
Quinn Emanuel Urquhart & Sullivan, LLP
865 S. Figueroa Street, 10th Floor
Los Angeles, California 90017




1 An Opinion and Order of April 2, 2019 incorrectly referred to
U.S. Patent No. 9,022,008. The correct patent number is
9,922,008. This Corrected Opinion and Order is otherwise
identical in all respects.
                                1
DENISE COTE, District Judge:

    On October 30, 2018, defendant Pendo.io, Inc. (“Pendo”)

moved to dismiss this patent infringement action on the ground

that the patent claims patent-ineligible subject matter.    See 35

U.S.C. § 101 (“Section 101”).    For the reasons that follow, the

defendant’s motion to dismiss is granted.

                            Background

    On August 22, 2018, plaintiff WalkMe Ltd. (“WalkMe”)

brought suit against Pendo on the ground that Pendo’s

“Walkthough” guides allegedly infringe WalkMe’s patent No.

9,922,008 (the “‘008 Patent”).   WalkMe’s complaint alleges that

it is a pioneer of the “Digital Adoption Platform” (“DAP”),

which “simplifies the user experience by using, for example,

system guidance capabilities designed to drive users to adopt

digital systems.”   The DAP “walks users of computer systems

through the most efficient and tailored route and simplifies the

user experience without making changes to the underlying

system.”

    WalkMe explains that the ‘008 Patent is designed to address

problems with electronic help systems -- that is, “systems

intended to assist users to navigate computer software

applications and provide instructions for accomplishing a

desired task or overcoming a problem.”    An example of these

instructions, which are sometimes referred to as descriptive

                                 2
elements, is the text within a bubble that appears when a cursor

hovers over a location on a webpage.   Each descriptive element

is associated with a particular graphical user interface or GUI

element, such as a drop down menu.   If the GUI is changed after

the help instructions are written, for instance through use of a

different browser or the redesign of the webpage, then the

instructions may no longer accurately describe the GUI element

or be associated with it.   Instead of needing to manually alter

the instructions, the Patent envisions a method for dynamically

adapting the instructions or descriptive elements.   Through the

invention, the documentation or descriptive elements would be

“indifferent to webpage layout changes and/or browser effect.”

‘008 Patent at Col. 4.   The process of linking the instructions

to the GUI elements is through the creation of “calling

scripts.”   Through calling scripts, the descriptive element and

its respective GUI element will be linked to each other

regardless of the layout of the webpage or the use of different

web browsers.   The calling scripts also direct a web browser to

display descriptive elements when certain conditions are met,

such as when the user opens the web page or clicks a “next”

button.

    WalkMe expects that its invention will be of great

assistance to those creating “tutorials” for websites, that is,

those creating the instructions that assist web page users in

                                 3
their interactions with the GUI elements, particularly when the

tutorial creators are not sophisticated software developers.

The person creating the tutorial may know how she wants the

tutorial to function, but not how to build it do so.

    Claim 1 of the ‘008 Patent is a method claim, specifically

“a method of creating a dynamically adaptable tutorial.”    The

generation of a “dynamically adaptable tutorial,” which WalkMe

describes in its opposition brief as “the sequential display of

descriptive elements associated with website GUI elements upon

triggering of selected conditions in a multi-step website

navigation process,” is the desired result of the invention.

The “method” involves the association of descriptive elements

with GUI elements using a generic “user interface.”    Once the

association is made, the claimed method calls for “automatically

generating” computer code -- “calling scripts” -- which will

present the descriptive elements with the associated GUI when

certain user-determined conditions are met.   The features of

these descriptive elements are “automatically determined” by the

features of the associated GUI elements.

    Pendo offers four different types of user guides for

software applications.   WalkMe alleges that one type of Pendo

guides -- Pendo’s “Walkthrough” guides -- infringes the ‘008

Patent.   A Walkthrough guide, as described in WalkMe’s

complaint, is “a multi-step in-application guide that ‘walks’

                                 4
the user step-by-step through a particular process in an

application . . . .”   WalkMe alleges that Pendo’s “Walkthrough”

guides directly compete with WalkMe’s dynamically adaptable

tutorials and infringe the ‘008 Patent.

The ‘008 Patent

    The ‘008 Patent is entitled “Calling Scripts Based

Tutorials.”   It comprises three independent claims and fourteen

dependent claims.   The application for the patent was originally

filed with the United States Patent and Trademark Office (“PTO”)

by WalkMe in April 2014, claiming priority to a related

provisional application filed on October 24, 2011.   After the

PTO rejected the application under 35 U.S.C. § 102, the

applicant amended the claims to address the patent examiner’s

objections.   The PTO issued a Notice of Allowance on November

30, 2017, and the Patent was issued on March 20, 2018.     WalkMe

is listed as the assignee of the patent.

    Claim 1 of the ‘008 Patent claims, in full:

    A method of creating a dynamically adaptable tutorial
    comprising:

    selecting a website comprising at least one web
    document having a plurality of separate graphical user
    interface (GUI) elements each adapted for receiving an
    input from a browsing user;

    instructing a browser to present said at least one web
    document in parallel to a user interface for defining
    a tutorial session of a multistep process related to
    said website and receiving from said user interface a
    plurality of descriptive elements which define said

                                 5
    tutorial session, each having a plurality of
    descriptive elements with one of said plurality of
    separate GUI elements in said at least one web
    document and with a condition;

    identifying a plurality of GUI element features of
    said plurality of separate GUI elements;

    automatically generating a plurality of calling
    scripts each according to a respective said condition
    and one of said plurality of separate GUI elements;

    embedding said plurality of calling scripts into a
    code for creating said at least one web document for
    sequentially presenting said plurality of descriptive
    elements on top of said at least one web document;

    wherein said plurality of calling scripts are
    sequentially triggered by said browser user when said
    respective condition is met upon appropriate user
    interaction of said browser user with a respective GUI
    element from said plurality of separate GUI elements;
    and

    wherein each one of said plurality of displayed
    features is automatically determined according to said
    plurality of GUI element features so that display of
    respective said plurality of descriptive elements
    display correspond with said plurality of separate GUI
    elements.

(Emphasis added.)

    Claim 1 is representative of the two other independent

claims of the ‘008 Patent, Claims 9 and 17.   Claim 9 is

substantially identical to Claim 1 except that, rather than “a

method of creating a dynamically adaptable tutorial, comprising:

[the remainder of the claim]” it claims “a network node for

creating a dynamically adaptable tutorial, comprising: a

computing platform for executing a plurality of instructions

for: [the remainder of the claim].”

                                6
     Claim 17 is similar to Claims 1 and 9 except that it is

directed to presenting rather than generating a dynamically

adaptable tutorial.   In its entirety, Claim 17 recites:

     A method of presenting a dynamically adaptable
     tutorial, comprising:

     Loading to a browser   a code of a web document having a
     plurality of calling   scripts each associated with a
     condition and one of   a plurality of descriptive
     elements each having   a plurality of displayed
     features;

     sequentially presenting said plurality of descriptive
     elements to a browser user on top of said web
     document, each one of said plurality of descriptive
     elements is presented in proximity to one of said
     plurality of separate GUI elements for walking a
     browser user accessing said web document through a
     multistep process while said browser user browses said
     web document;

     wherein each one of said plurality of displayed
     features is automatically determined according to a
     plurality of GUI element features of said plurality of
     separate GUI elements, so that display of respective
     said plurality of descriptive elements correspond with
     said plurality of separate GUI elements; and

     wherein said plurality of calling scripts are
     sequentially triggered by said browser user when said
     respective condition is met upon appropriate user
     interaction of said browser user with a respective GUI
     element from said plurality of separate GUI elements.

     WalkMe’s complaint also asserts that Pendo’s products

infringe ten of the dependent claims of the ‘008 Patent.     These

are Claims 2-8, 12, 13, and 15.    These claims limit Claims 1 and

9.

     On October 30, 2018, Pendo moved to dismiss WalkMe’s claim

for patent infringement on the ground that the ‘008 Patent is

                                  7
invalid because it is directed to an abstract idea.     That motion

became fully submitted on December 4, 2018.

                             Discussion

        “Whether a claim is drawn to patent-eligible subject

matter under § 101 is a threshold inquiry, and any claim of an

application failing the requirements of § 101 must be rejected

even if it meets all of the other legal requirements of

patentability.”    In re Bilski, 545 F.3d 943, 950 (Fed. Cir.

2008) (hereinafter “Bilski I”).    A patent is presumed to be

valid by statute.    See 35 U.S.C. § 282.   The party challenging

the validity of a patent bears the burden of proving invalidity

by clear and convincing evidence.     See, e.g., Pfizer, Inc. v.

Apotex, Inc., 480 F.3d 1348, 1359 (Fed. Cir. 2007).    The

question of whether a patent is invalid under Section 101 is an

“issue of law.”    Bilski I, 545 F.3d at 951.

       Section 101 provides that a patent may be obtained for “any

new and useful process, machine, manufacture, or composition of

matter, or any new and useful improvement thereof.”     35 U.S.C. §

101.    It is well-established that abstract ideas as well as the

laws of nature and natural phenomena are not patentable under §

101.    Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct.

2347, 2354 (2014); Enfish, LLC v. Microsoft Corp., 822 F.3d

1327, 1334 (Fed. Cir. 2016).    The Supreme Court has promulgated

a two-step “framework” for distinguishing patents that claim

                                  8
abstract ideas “from those that claim patent-eligible

applications of those concepts.”       Alice, 822 F.3d at 2355.

First, courts must “determine whether the claims at issue are

directed to . . . [a] patent-ineligible concept[].”       Id.     If

not, the inquiry ends, as the claims are patent eligible.         If

the claims are directed to a patent-ineligible concept, a court

must then look for an “inventive concept,” -- “i.e., an element

or combination of elements that is sufficient to ensure that the

patent in practice amounts to significantly more than a patent

upon the ineligible concept itself.”       Id. (citation omitted).2

    In the context of computer software, step one requires a

court to “articulate with specificity what the claims are

directed to, and ask whether the claims are directed to an

improvement to computer functionality versus being directed to

an abstract idea.”   Visual Memory LLC v. NVIDIA Corp., 867 F.3d

1253, 1258 (Fed. Cir. 2017) (citation omitted).       “In cases

involving software innovations, this inquiry often turns on


2 WalkMe notes that, under Alice step two, “[w]hether the claim
elements or the claimed combination are well-understood,
routine, [and] conventional is a question of fact.” Aatrix
Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121,
1128 (Fed. Cir. 2018). Where there is such a factual dispute, a
Section 101 issue cannot be resolved on the pleadings as a
matter of law. Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed.
Cir. 2018). WalkMe contends that there are genuine questions of
fact as to eligibility under Step Two in view of the
specification’s and complaint’s discussion of the prior art.
Not so. The ‘008 Patent does not describe any “unconventional”
non-abstract elements, and WalkMe has not identified any.
                                   9
whether the claims focus on the specific asserted improvement in

computer capabilities or, instead, on a process that qualifies

as an ‘abstract idea’ for which computers are invoked merely as

a tool.”    Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343,

1347 (Fed. Cir. 2018) (citation omitted).      An asserted

improvement in computer functionality must have “the specificity

required to transform a claim from one claiming only a result to

one claiming a way of achieving it.”      Id. at 1349 (citation

omitted).      “[T]he mere recitation of a generic computer cannot

transform a patent-ineligible abstract idea into a patent-

eligible invention.      Stating an abstract idea while adding the

words ‘apply it’ is not enough for patent eligibility.”      Alice,

134 S. Ct. at 2358.      “[C]laims are not saved from abstraction

merely because they recite components more specific than a

generic computer.”      BSG Tech LLC v. Buyseasons, Inc., 899 F.3d

1281, 1286 (Fed. Cir. 2018).

I.   Claim 1

      A. Abstract Idea

      Claim 1, “[s]tripped of excess verbiage,” Intellectual

Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1339

(Fed. Cir. 2017), lacks “the specificity required to transform a

claim from one claiming only a result to one claiming a way of

achieving it.”      Ancora, 908 F.3d at 1349 (citation omitted).

“[M]uch of the confusion in abstract idea law after Alice is in

                                   10
the proper categorization of what a claim is directed to.”

Gust, Inc. v. Alphacap Ventures, LLC, 905 F.3d 1321, 1330 (Fed.

Cir. 2018).   The Federal Circuit has “warned against abstracting

the claims at too high a level.”     Smart Systems Innovations, LLC

v. Chicago Transit Auth., 873 F.3d 1364, 1371 n.8 (Fed. Cir.

2017).

    The ‘008 Patent describes an abstract idea that is

ineligible for patent protection.     The steps asserted in the

Patent that constitute the “method” of the invention lack the

specificity required to establish patentability.     The core

feature of the patent is the connection between instructions and

graphical features of a webpage.     This connection is made

through the creation of calling scripts.     The claim does not

disclose, however, a method for creating the calling scripts,

much less explain how the calling scripts are to be

“automatically generated.”   The patent essentially claims any

method of using a computer to “automatically generate” the

dynamic linking of instructions with website features.

    Boiled down to its essence, the ‘008 Patent claims the

automatic generation of a computer code that creates an

association between two objects.     This is not an improvement in

computer functionality, but rather a way of using a computer as

a tool.   “The recitation of a generic computer,” however,



                                11
“cannot transform a patent-ineligible abstract idea into a

patent-eligible invention.”     Alice, 135 S. Ct. at 2358.

    These deficiencies in the invention become clear when one

considers the specific improvement in computer functionality

claimed by the Patent.   The asserted improvement in

functionality is twofold.     First, WalkMe asserts in its

opposition brief that the invention aids a user of its invention

who is not proficient in computer programming by “automatically

generating” calling scripts.     But there is no explanation of how

those calling scripts are automatically generated.     It merely

presents the idea of using a computer to perform such a

function.

    Second, WalkMe contends that the claimed invention saves a

user of its invention from having to regularly update

instructional materials because the features of the display

elements, such as size or location, are “automatically

determined.”   Again, the value of the invention is, in essence,

the automatic performance of certain tasks by a computer.      The

‘008 Patent thus merely claims the desired result -- generation

of a dynamically adaptable tutorial -- and specifies no more

than that it will be achieved “automatically” by a computer.

    It is worth noting that the claimed invention is

extraordinarily broad.   It does not provide any significant

limitation on the nature of the association between descriptive

                                  12
elements and GUI elements.    The corresponding features “may

include graphical features such as location and/or size,

temporal features, such as timing and/or duration, and/or sound

features, such as volume . . . .”     Graphical features may

include “location, shape, colors, type, position, theme and

direction.”    This broad claim preempts virtually any method of

associating the features of descriptive and graphical elements

on a webpage.

         The Supreme Court has not established a
    definitive rule to determine what constitutes an
    ‘abstract idea’ sufficient to satisfy the first step
    of the Mayo/Alice inquiry. Rather, both [the Federal
    Circuit] and the Supreme Court have found it
    sufficient to compare claims at issue to those claims
    already found to be directed to an abstract idea in
    previous cases.

Enfish, 822 F.3d at 1334 (citation omitted).     The patent claims

at issue in the cases on which WalkMe relies are distinguishable

and, if anything, illustrate the ineligibility of the ‘008

Patent.

    WalkMe relies heavily on the recent case of Data Engine

Technologies LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018).

In that case, the Federal Circuit held that claims to “a

specific method for navigating through three-dimensional

electronic spreadsheets” were not directed to an abstract idea.

Id. at 1008.    The upheld claim recited a user interface for

three-dimensional spreadsheets that allowed a user to navigate


                                 13
between multiple spreadsheet pages by clicking on page

identifiers displayed as notebook tabs.     Id. at 1005.    The court

held that the method provided “a specific solution to then-

existing technological problems in computers and prior art

electronic spreadsheets.”   Id. at 1008.   The claim recited “a

specific structure (i.e., notebook tabs) within a particular

spreadsheet display that performs a specific function (i.e.,

navigating within a three-dimensional spreadsheet).”        Id. at

1011.   The Federal Circuit specifically noted, however, that

    [t]he claimed method does not recite the idea of
    navigating through spreadsheet pages using buttons or
    a generic method of labeling and organizing
    spreadsheets. Rather, the claims require a specific
    user interface and implementation for navigating
    complex three-dimensional spreadsheets using
    techniques unique to computers.

Id. at 1008-09.   The ‘008 Patent contains no such specificity.

Rather, it is directed only at the desired result -- the

automatic generation of computer code to associate two objects

when certain conditions are met.

    The ‘008 Patent is more closely analogous to another claim

found to be ineligible in Data Engine.     That claim “generically

recite[d] ‘associating each of the cell matrices with a user-

settable page identifier’ and d[id] not recite the specific

implementation of a notebook tab interface.”     Id. at 1012.

Here, the ‘008 Patent generically recites using a computer to

associate a descriptive element with a GUI element.        It does not

                                14
provide any guidance on how to achieve that association other

than referring vaguely to computer code it labels “calling

scripts.”

    The patents at issue in Core Wireless Licensing S.A.R.L. v.

LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), are also

distinguishable.    Those patents involved an improved user

interface to allow users to more quickly access data and

functions on an electronic device with a small screen, such as a

mobile telephone.    Id. at 1359.    Specifically:

    An application summary window displays a limited list
    of common functions and commonly accessed stored data
    which itself can be reached directly from the main
    menu listing some or all applications. The
    application summary window can be reached in two
    steps: first, launch a main view which shows various
    applications; then, launch the appropriate summary
    window for the application of interest.

Id. (citation omitted).    The Core Wireless patents were thus

“directed to an improved user interface for computing devices,”

rather than “the abstract idea of an index.”         Id. at 1362.   The

claims disclosed “a specific manner of displaying a limited set

of information to the user, rather than using conventional user

interface methods to display a generic index on a computer.”

Id. at 1363.   The ‘008 Patent does not describe any specific

user interface.    It gives virtually no guidance on how to link

descriptive elements to GUI elements other than through what it

terms calling scripts, or how to automatically generate the


                                    15
calling scripts that are theoretically responsible for the

linkage.

    Recently, in Ancora Technologies the Federal Circuit upheld

a patent that claims “methods of limiting a computer’s running

of software not authorized for that computer to run.”    908 F.3d

at 1344.   More specifically, the Ancora patent claims a method

that “calls for storage of a license record in a ‘verification

structure’ created in a portion of BIOS memory that, unlike the

ROM of the BIOS, ‘may be erased or modified’ . . . .”    Id. at

1345.   The Federal Circuit held that “the claimed advance is a

concrete assignment of specified functions among a computer’s

components to improve computer security . . . .”    Id. at 1344.

The patent described a new use for a commonplace computer

component -- BIOS memory -- to solve an existing problem in

computer functionality.   “Using BIOS memory, rather than other

memory in the computer, improves computer security . . . because

successfully hacking BIOS memory . . . is much harder than

hacking the memory used by the prior art to store license-

verification information.”   Id. at 1345.   The ‘008 Patent, on

the other hand, simply recites a generic “user interface” --

which can take virtually any form -– and the desired result.      It

does not require the use of any particular component of a

computer in an innovative way or an alteration in the way

computers are used.

                                16
     Finally, WalkMe relies upon the Federal Circuit’s

nonprecedential opinion in Trading Technologies International,

Inc. v. CQG, Inc., 675 Fed. Appx. 1001 (Fed. Cir. 2017), which

affirmed the district court’s holding that the challenged patent

claimed patent-eligible subject matter.3   The challenged patents

in that case were directed to “a method and system for reducing

the time it takes for a trader to place a trade when

electronically trading on an exchange, thus increasing the

likelihood that the trader will have orders filled at desirable

prices and quantities.”   Id. at 1003.   The patents described “a

trading system in which a graphical user interface displays the

market depth of a commodity traded in a market, including a

dynamic display for a plurality of bids and for a plurality of

asks in the market for the commodity and a static display of

prices corresponding to the plurality of bids and asks.”     Id.

(citation omitted).   The Federal Circuit agreed with the

district court that the claims “require a specific, structured

graphical user interface paired with a prescribed functionality

directly related to the graphical user interface’s structure

that is addressed to and resolves a specifically identified


3 This opinion has been designated by the Federal Circuit as
nonprecedential. Parties are not prohibited from citing
nonprecedential decisions issued after January 1, 2007. See
Fed. R. App. P. 32.1; U.S. Ct. of App. Fed. Cir. Rule 32.1.
This opinion as well as the opinion of the district court are
considered only for their persuasive value.
                                17
problem in the prior state of the art.”    Id. at 1004.   As

described above, the ‘008 Patent claims virtually any user

interface without limitation.    It does not “recite more than

setting, displaying, and selecting data or information that is

visible on the graphical user interface device.”    Id. (citation

omitted).

    Because the ‘008 Patent is directed to an abstract idea,

the Court must “consider the elements of each claim both

individually and as an ordered combination to determine whether

the additional elements transform the nature of the claim into a

patent-eligible application.”    Alice 134 S. Ct. at 2355.     “This

is the search for an ‘inventive concept’ –- something sufficient

to ensure that the claim amounts to ‘significantly more’ than

the abstract idea itself.”   Finjan, Inc. v. Blue Coat Sys.,

Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018) (citation omitted).

    B. Inventive Concept

    The ‘008 Patent lacks any inventive concept that could save

it from invalidity.   As described above, the implementation of

the abstract idea using “generic computer technology” does not

constitute an “inventive concept” so as to render an otherwise

abstract idea patent-eligible.    See Mortgage Grader, Inc. v.

First Choice Loan Servs. Inc., 811 F.3d 1314, 1322 (Fed. Cir.

2016).   Here, the asserted claims involve the creation of a

dynamic linkage between instructions and GUI elements.       It uses

                                 18
generic computer technologies such as a “network node,” a

“computing platform,” a “website,” a “web document,” “GUI

elements,” and a generic “user interface.”   These generic

computer features do not constitute “inventive concepts” as

described by the Supreme Court in Alice.

    Further, the ‘008 Patent is not directed at solving a

problem that is unique to computers.   See DDR Holdings, LLC v.

Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014).      The

linkage of instructions to the appropriate location for the user

to respond to those instructions or to be enlightened by them is

not a computer problem.   It is a problem that arises whenever an

actor is required to respond to instructions.   For instance,

does the red tab that reads “sign here” line up with the

signature line?   While WalkMe envisions a computer program that

would link those two features on a webpage, it does not describe

an inventive concept that would achieve that goal.    The creation

of the term “calling script” does not do more than request

assistance of a computer to make the linkage a reality.

    Another problem that the patent seeks to solve is that, as

a computer program is modified or updated, instructional

materials for how to use that program may become obsolete.      The

asserted invention purports to save a user of the invention from

having to continually update instructional materials as new

versions of the underlying program are released.     But again, the

                                19
obsolescence of instructional documentation resulting from

product changes is not a problem that is unique to computers.

The same problem would be experienced by, for example,

manufacturers of home appliances who release new versions of

their products with an altered consumer interface, thereby

rendering prior instructional diagrams obsolete.

    WalkMe asserts, however, that repeated revisions can be

burdensome and costly.   It asserts that its “unique combination

of steps and elements” for creating a dynamically adaptable

“tutorial” is an inventive concept that is entitled to

protection.   It asserts that it has recited in specific detail

how the proverbial sausage is made.   It lists such components as

the automatic generation of calling scripts, the embedding of

those scripts into a web document, the sequential triggering of

the embedded scripts, and the sequential presenting of the

desired descriptive elements on top of the modified web

document.   But, as already explained, there is not enough

specificity as to those steps and elements to carry the ‘008

Patent beyond the realm of describing an idea.     The invocation

of a wish list of functions, incorporating computer terminology,

does not create an invention.   While applying a computer to many

tasks can certainly reduce burden and cost, what is described

here is insufficient to meet the demands of Section 101.



                                20
II.   The Remaining Claims

      WalkMe does not make a separate argument as to the patent

eligibility of Claims 9 and 17.    In any event, these claims are

substantially similar to Claim 1, and they suffer from the same

deficiencies.   Claim 9 simply claims a “network node” with

essentially the same limitations as Claim 1.   Claim 17 is

directed to presenting a dynamically adaptable tutorial by

loading the code for the web page, including the calling

scripts, to a web browser.   These claims are patent ineligible

for the same reasons as Claim 1.

      The dependent claims asserted in WalkMe’s complaint do not

add significant limitations to Claim 1.   They are still directed

to the abstract idea of generating, maintaining, and

conditionally presenting an association between two objects.

      WalkMe argues that two dependent claims add significantly

more to Claim 1.   It asserts first that Claim 4 calls for the

creation of new calling scripts for each step the user adds to a

tutorial, all without having to modify the code.   Claim 4

purports to limit Claim 1 by “associating between each of said

plurality of descriptive elements and said plurality of calling

scripts without user generated code.”   This is merely a

restatement of Claim 1’s requirement that the calling script be

“automatically generated,” thus saving a user from having to

write the code herself.

                                  21
    WalkMe next asserts that Claim 6 describes a plurality of

triggers, each of which requires separate calling scripts.

Claim 6 lists several examples of potential calling script

triggers, such as “clicking a separate GUI element, clicking an

element of a separate GUI element, clicking a next button,

typing characters with a keyboard, hovering over a separate GUI

element, hovering over an element of a separate GUI element,

time period elapsing and web document refreshes, web document

redirected.”   Each of these are commonplace actions performed by

users of computers, and do not significantly add to the

invention described in Claim 1.

                            Conclusion

    The ‘008 Patent claims an abstract idea, which is patent

ineligible subject matter under Section 101 of the Patent Act.

The dependent claims are invalid as well.     Pendo’s October 30,

2018 motion to dismiss is granted.     The Clerk of Court shall

enter judgment for the defendant and close the case.


Dated:   New York, New York
         April 4, 2019


                               ____________________________
                                        DENISE COTE
                               United States District Judge




                                  22
